700 So. 2d 803 (1997)
Thomas WELLS, Appellant,
v.
STATE of Florida, Appellee.
No. 97-0629.
District Court of Appeal of Florida, Fourth District.
October 29, 1997.
Richard L. Jorandby, Public Defender, and Joseph R. Chloupek, Assistant Public Defender, West Palm Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for Appellee.
PER CURIAM.
We affirm but remand for correction of the written sentences to match those orally pronounced on counts one and two, as the written sentences incorrectly inverted the years imposed on the two counts.
GLICKSTEIN, GUNTHER and POLEN, JJ., concur.